DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group III, claim 17, in the reply filed on January 26, 2022 is acknowledged.  Claim 17 is pending and under examination.

Claim Summary
	Claim 17 is directed to a method for determining treatment of a virus infection, which is understood from the specification to mean the determination of the influence, or efficacy of a therapeutic measure on virus infection (see page 13, second full paragraph, and page 27, second full paragraph).  The method comprises:
Contacting a fluid sample comprising blood cells from an HIV-infected subject with at least one virus stimulant and/or at least one virus inhibitor;
Determining in the fluid sample at least one of provirus levels, viral transcription or virus production; and,
Comparing at least one of provirus frequency, viral transcription, or virus production in the fluid sample to a control sample, thereby identifying responsiveness to the stimulant and/or inhibitor;
wherein provirus frequency, viral transcription, or virus production in the fluid sample as compared to the control sample is indicative of an alteration in virus production or virus inhibition.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, step (b) requires determining “provirus levels”.  Step (c) references "provirus frequency", presumably as measured in step (b).  The last wherein clause of the claim also references “provirus frequency”.  It is not clear whether “provirus frequency” is the meant to be the same element as “provirus levels”.  Consistent terminology is required as there appears to be insufficient antecedent basis for “provirus frequency” in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a law or nature and/or abstract idea without significantly more.  The claim is directed to a method for determining treatment of a virus infection, comprising contacting a fluid sample comprising blood cells from an HIV-infected subject with at least one virus stimulant and/or at least one Mayo.  The correlation is that levels of provirus, virus transcription or virus production, when compared with a control, indicate responsiveness to a stimulant and/or inhibitor, thus indicating an alternation in virus production or inhibition.  The comparison in step (c) of claim 17 could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics), or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).
This judicial exception is not integrated into a practical application because once the comparison and correlation are made in step (c) and the following wherein clause, no further steps are taken that depend on the comparison/correlation.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of contacting a fluid sample comprising blood cells infected with HIV-1 with a virus stimulant and/or virus inhibitor is routine and conventional in the art of screening assays, as seen in Loeb et al. (US 5,512,431, cited in the IDS filed 1/26/2022 (see Example 1A, col. 19).  Therefore, the claim is directed to a judicial exception without significantly more, and is thus patent ineligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 17 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by John Ho (U.S. Patent 5,667,964, “Ho”).  The claim is summarized above.
Ho discloses a method of monitoring the progression of HIV-1 infection in human patients in the context of evaluating the efficacy of antiviral therapeutics (see abstract).  PBMCs from HIV-1 infected subjects are obtained and stimulated via reactive oxygen intermediate generators, followed by p24 antigen detection, which indicates virus production, in the subject sample and comparison to a control sample (see patent claims).  Samples are taken from patients receiving anti-retroviral therapy to determine a subject’s response to, for example, virus inhibitors (see col. 15, lines 17-46, and col. 16, lines 17-18).  Therefore, the claim is anticipated by the prior art.

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loeb et al. (US 5,512,431, cited in the IDS filed 1/26/2022, “Loeb”) in view of Abbott (RealTime HIV-1 package insert instructions, December 2011, 11 pages, cited in the IDS filed 1/26/2022, “Abbott”).  Claim 17 is summarized above.
Loeb discloses methods of screening and identifying nucleoside analogs for treating HIV, and methods of treating an individual infected with HIV with an identified nucleoside analog(s) (see abstract, columns 7-8).  In Example 1A (see col. 19), Loeb discloses an experimental assay to screen a nucleoside analog.  The assay comprises infecting human PBMCs with HIV-1, suspending in nutrient medium, antibiotics, IL-2 and PHA (to stimulate replication), incubating for several days, and then subjecting supernatants to various amount of nucleoside analogs (virus inhibitors) in fresh cultures.  Rates of replication (virus production) are determined in HIV-infected PBMC cultures via ELISA assay and comparison to controls (see col. 19).  However, Loeb does not disclose a protocol for the process of determining the efficacy of an analog in an HIV-1 infected subject, involving taking a sample from the HIV-1 infected subject having received the nucleoside analog(s).  It would have been obvious to have tested subjects receiving the analog(s), motivated by the need to determine efficacy and thus optimal doses by routine methods, such as that described by Abbott, with a reasonable expectation of success.  Abbott discloses a method for RT-PCR to detect HIV-1 RNA levels in plasma from human subjects (e.g., infected with HIV-1) (see page 1).  The protocol includes obtaining a plasma sample, sample preparation, amplification using fluorescent-labeled probes, and detection and quantification of amplification products (i.e., viral sequences) (see pages 1-2).  Control samples are used in the protocol for purposes of comparison (see page 2, Reagent Kit Lists).


Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STACY B CHEN/Primary Examiner, Art Unit 1648